              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:19-cv-00261-MR


JENNY BRADLEY,                   )
                                 )
                   Plaintiff,    )
                                 )
            vs.                  )                ORDER
                                 )
ANDREW SAUL,                     )
Commissioner of Social Security, )
                                 )
                    Defendant.   )
_______________________________ )

      THIS MATTER is before the Court sua sponte.

      The Plaintiff initiated this action on September 13, 2019, seeking

review of the Commissioner’s denial of benefits. [Doc. 1]. Along with her

Complaint, the Plaintiff filed an Application to proceed without having to

prepay the costs associated with prosecuting the matter. [Doc. 2]. On

September 16, 2019, the Court entered an Order denying the Plaintiff’s

Application with prejudice on the grounds that the Court was unable to

determine whether the Plaintiff has sufficient resources from which to pay

the filing fee for this action. [Doc. 3]. The Court directed the Plaintiff to file

an Amended Application within thirty (30) days and specifically warned the
Plaintiff that “[f]ailure to file an Amended Application within the time required

will result in the dismissal of this action without prejudice.” [Id. at 2].

      More than thirty days have passed since the entry of the Court’s Order

and the Plaintiff has not filed an Amended Application. Accordingly, the

Court will dismiss this action without prejudice.

      IT IS, THEREFORE, ORDERED that the Plaintiff’s action is hereby

DISMISSED WITHOUT PREJUDICE.

      IT IS SO ORDERED.

                               Signed: November 8, 2019




                                          2
